Order entered January 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00905-CR
                                      No. 05-14-00906-CR

                             DONTE LAMONT ROSE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-25715-U, F13-25716-U

                                            ORDER
       The Court has before it appellant’s January 12, 2015 request for an extension of time to

file his pro se response to the Anders brief filed by counsel and his January 12, 2015 letter asking

for the record of “when [he] went to talk to Judge Jennifer Balido in the 291st District Court”

and the “recorded conversations with [his] lawyer Mark Nancarrow.” The “talk” with Judge

Balido and any recorded conversations with his attorney are not part of the record on appeal.

Accordingly, we DENY his request to obtain those items to respond to the Anders brief.

Appellant’s response must be based on the appellate record on file.

       By letter dated December 22, 2014, we gave appellant until February 9, 2015 to file his

pro se response. Appellant seeks an extension until March 20, 2015. We GRANT the extension
and ORDER appellant to file any pro se response by March 20, 2015. No further extensions

will be granted. If the pro se response is not filed by the date specified, the appeals will be

submitted on the Anders brief alone.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Dontae Rose,

TDCJ No. 1942614, Middleton Unit, 13055 F.M. 3522, Abilene, Texas 79601.

                                                   /s/    ADA BROWN
                                                          JUSTICE